Citation Nr: 1125604	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran was afforded a Travel Board hearing in August 2007.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in November 2007 when it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In opening, the Board notes that the Veteran's claim has been only characterized as encompassing service connection for bipolar disorder.  A review of the record shows that the Veteran has recently been diagnosed as having PTSD, possibly attributable to service.  The United States Court of Appeals for Veterans Claims (Court) recently held that a claim for service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, as the evidence of record shows that this claim also involves PTSD, it has been re-characterized as shown on the cover page of this decision



When this claim was last before the Board it was remanded, inter alia, to attempt verification from the Joint Services Records Research Center (JSSRC) of an in-service personal assault that is alleged to have occurred between March 6, 1987, and May 6, 1987.  The Veteran testified at the aforementioned Board hearing that he was punched in the face by his drill sergeant in service during boot camp and that he filed written and verbal complaints of the incident.  The Veteran seeks to link his diagnosed psychiatric disorders to this incident.  He also seeks service connection for bipolar disorder through aggravation of this pre-existing condition.  

Pursuant to the Board's remand, the AMC sought verification from the JSRRC.  In January 2008 the JSRRC returned a response of "no assault allegations on file" from the Adjutant General's Office.  Although not instructed to do so, the AMC also sent requests for verification from other sources, namely, the Chief of Information of the Department of the Navy, the Naval Training Service Command and the Naval Criminal Investigation Service (NCIS).  The AMC received a negative response from the NCIS, but upon follow-up requests to the Chief of Information of the Department of the Navy and the Naval Training Service Command, it received no response to its requests.  

VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  As neither the Chief of Information of the Department of the Navy nor the Naval Training Service Command has advised VA that the requested records do not exist or that they do not have them, this case must, unfortunately, be remanded to attempt to obtain these records or rule out the availability thereof.  




Accordingly, the case is REMANDED for the following action:

1.  Request that the Chief of Information of the Department of the Navy and the Naval Training Service Command attempt to verify the Veteran's alleged complaint filed with the Adjutant General's Office between March 6, 1987 to May 6, 1987, for the alleged personal assault by his drill sergeant.  Send these agencies the request, a copy of this remand, and all associated documents, and advise each that if such records are unavailable a negative response must be received to VA's request.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record and adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.








	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


